Judge Campbell
dissenting:
If it be conceded that Bartlett had not deviated from his employment when he was eating with a friend on a purely personal and social occasion and at the time in no way conducting any business for his employer, which is going far, nevertheless, I find no causal relationship between the choking on a piece of steak and working for Duke University. The death in the instant case did not “arise out of the employment” as I understand that requirement in order to be compensable. Judge Graham has reviewed the authorities, and nothing would be gained by a repetition thereof. His opinion is full and complete. The Minnesota case at least presented a situation where the employee was entertaining a prospective customer in an effort to make a sale. This situation does not exist in the present case. I think Robbins v. Nicholson, 281 N.C. 234, 188 S.E. 2d 350 (1972), is controlling.